   Case: 1:15-cv-02648 Document #: 185 Filed: 11/19/20 Page 1 of 2 PageID #:2138




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Manuel Barrios, Brandon Fuller, and                   )
Savannah Washington individually and as               )         No.: 15 cv 2648
representatives of all similarly situated persons,    )
                                                      )         The Honorable Joan B. Gottschall
               Plaintiffs,                            )
                                                      )
       v.                                             )
                                                      )
The City of Chicago,                                  )
                                                      )
               Defendant.                             )

PLAINTIFFS’ MOTION FOR ATTORNEY’S FEES, COSTS AND SERVICE AWARDS

       Plaintiffs and Named Class Representatives, MANUEL BARRIOS, BRANDON

FULLER, and SAVANNAH WASHINGTON, by counsel, Edward R. Moor and Paul J. Lytle,

respectfully move this Court, on behalf of themselves and others similarly situated, for an award

of attorney’s fees, costs and service awards. In support of their motion Plaintiffs state as follows:

       1.       Plaintiffs' Counsel, namely, Edward R. Moor and Paul J. Lytle, have performed

significant work in this case on behalf of the classes. A Settlement is now pending.

       2.      Moor Law Offices, P.C. and Lytle Law Group, LLC have advanced litigation

costs for the prosecution of this matter.

       3.      The aforesaid Plaintiffs have dutifully served as Class Representatives in this

matter, with no promise of relief or award for their service.

       4.      For the reasons set forth more fully in Plaintiffs' Plaintiffs' Memorandum in

Support of Motion for Attorneys' Fees, Costs and Service Awards, incorporated herein, Plaintiffs'

Counsel seek attorneys' fees, reimbursement of costs and service awards for the Class

Representatives.
   Case: 1:15-cv-02648 Document #: 185 Filed: 11/19/20 Page 2 of 2 PageID #:2139




       WHEREFORE,          Plaintiffs   MANUEL         BARRIOS,     BRANDON      FULLER,      and

SAVANNAH WASHINGTON, by counsel, respectfully request that this Court direct the payment

of attorney’s fees consistent with the amounts set forth in Plaintiff’s Memorandum of Law,

reimbursement of costs consistent with the amounts provided in Plaintiff’s Memorandum, and

service awards in the amount of $5,000 each for each Class Representative. Plaintiffs further pray

for any other relief that this Court deems just.

                                        Respectfully submitted,

                                        /s/Edward R. Moor
                                        Edward R. Moor, ARDC#6205169
                                        Moor Law Office, P.C.
                                        One North LaSalle Street, Suite 600
                                        Chicago, Illinois 60602
                                        erm@moorlaw.net

                                        Paul J. Lytle, ARDC #6311194
                                        The Lytle Law Group LLC
                                        1431 Opus Place, Suite 110
                                        Downers Grove, IL 60515
                                        paul@lytlemilan.com

                                        Attorneys for Plaintiffs and the Class




                                                   2
